Citation Nr: 9912279	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  94-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-operative residuals, chronic dislocation of 
the radial ulnar joint with a distal ulnar resection; post-
operative extensor carpi ulnaris sling, of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  That rating decision continued a 20 
percent disability evaluation for the veteran's right wrist 
disability, effective from October 1, 1985.

The case was received by the Board and remanded in June 1997 
to the RO for further development.  Subsequently during the 
course of appeal, an October 1998 rating decision assigned a 
30 percent evaluation for the veteran's service-connected 
right wrist disability, effective from October 27, 1992, the 
date of the reopened claim.  The case has since been returned 
to the Board for further appellate review.

The veteran also appealed a September 1992 rating decision, 
which denied service connection for residuals of a left ulnar 
transposition and left neuropathy.  An October 1998 rating 
decision granted service connection for residuals of a left 
ulnar transposition, which was assigned a 10 percent 
evaluation.  This action constituted a full grant of the 
benefit sought as to the left ulnar claim (service 
connection), and that issue is no longer in appellate status. 
Service connection also in effect for several additional 
disabilities. A combined evaluation of 100 percent is in 
effect. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right wrist disability is 
manifested by post-traumatic degenerative changes, moderate 
limitation of motion with associated pain and significant 
instability requiring the use of a brace.

3.  The right wrist disability also includes mild anoxal 
sensory neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for post-operative residuals, chronic dislocation of 
the radial ulnar joint with a distal ulnar resection; post-
operative extensor carpi ulnaris sling, of the right wrist 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5211 (1998).

2. Mild anoxal sensory neuropathy warrants a 10 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 30 percent for 
his service-connected right wrist disability.  As a 
preliminary matter, the Board finds that the veteran's claim 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability is a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided a recent Department 
of Veterans Affairs (VA) examination to evaluate his right 
wrist disorder and various treatment records have been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected right wrist disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for this disability.

An April 1992 VA X-ray examination report shows that there 
was an absence of the distal right ulna with deformity of the 
distal right radius and rotation of the carpal bones.  Joint 
space appeared preserved with some marginal spurring and 
cupping of the distal radius.

The report of a May 1992 VA examination shows complaints of 
persistently increasing pain in the right wrist; with 
feelings of instability, and inability to push or lift things 
due to instability and pain.  The report noted that there was 
intermittent swelling.  Examination revealed a deformity at 
the right wrist, which showed an absence of distal ulna.  The 
right wrist showed rotary instability secondary to the absent 
distal ulna.  There was tenderness over the ulnar aspect of 
the right wrist, and pain with movement.  On range of motion 
study, the right wrist radial and ulnar  deviations were both 
30 degrees; palmar flexion was 30 degrees and dorsiflexion 
was 25 degrees.  There was pain with movement.  The diagnosis 
included that there was chronic dislocation of the radial-
ulnar joint of the right wrist. 

The report of a July 1992 VA examination indicated that there 
was an obvious deformity of the right wrist with an old, 
healed scar over the ulnar aspect of the right wrist.  Active 
ranges of motion were measured, showing that the veteran had 
40 degrees of extension, 20 degrees of ulnar deviation, 25 
degrees of radial deviation, and 45 degrees of flexion.  
Passive ranges of motion included dorsiflexion of 
approximately 50 degrees, palmar flexion of 45 degrees, 20 
degrees of ulnar deviation, and radial deviation of 20 
degrees.  Supination and pronation on the right was 70 and 80 
degrees, respectively.  Grip strength was decreased on the 
right relative to the left.  X-ray examination showed a right 
wrist with the distal portion of the ulna resected.  The 
radiocarpal joint was well formed without evidence of 
arthritis.  The impression indicated that the veteran still 
had persistent pain and instability in the right wrist.  

VA neurological examination in July 1992 showed that the 
veteran complained of vaguely defined pain in the entire 
right wrist.  Intrinsic muscles of the hand were full and 
actually hypertrophied, without any evidence of weakness.  
The veteran was unable to exert maximal effort on muscle 
testing of the right upper extremity due to wrist pain.  Deep 
tendon reflexes were symmetric and hypoactive, with a 
reactivity of one out of four throughout.  The examination 
report noted that neurologic examination did not show any 
significant abnormalities that may be related to ulnar nerve 
or other peripheral nerve involvement.  The pain was 
localized in the right wrist.  No evidence was found of nerve 
compression.  The examiner noted that the veteran seemed to 
be suffering from tendinitis affecting the right wrist, but 
seemed to be overly exaggerating his complaints.  The 
examiner reviewed a private EMG study of April 1992, and 
noted that this did not show any significant abnormality 
except for a slight reduction of muscle action potential at 
about 3.5 cm distal to the medial epicondyle on the right 
side.  The examiner found no evidence of ulnar nerve 
dysfunction.  The impressions were that the veteran had 
status post resection of the distal right ulnar bone, which 
was fixed and stable;  chronic and recurrent tendinitis in 
both hands, which was worse on the right; and no evidence of 
ulnar neuropathy or other peripheral nerve involvement.

A reopened claim for an increased rating for the service-
connected right wrist disability was received on October 27, 
1992.  

In an October 1992 statement, Alan H. Fruin, M.D., stated 
that the veteran had a chronic problem with the ulnar bone in 
the right wrist that prevented the veteran from doing heavy 
and repetitive work with that arm.  

In a November 1992 VA examination report addendum, the 
examiner explained an apparent discrepancy between his 
previous July 1992 report, in which he opined that there was 
no evidence of ulnar neuropathy or other peripheral nerve 
involvement, and a previous private EMG nerve conduction 
report in April 1992.  The examiner noted findings in the 
private written report, that there was a 25 percent reduction 
of amplitude of the right ulnar nerve combined muscle action 
potential with stimulation above and below the elbow.  The 
examiner indicated that regardless of this written finding, 
that the nerve conduction velocities were entirely within 
normal limits, and that the reduction in amplitude could be 
related to artifact due to muscle bulk covering the ulnar 
nerve below the elbow.  The examiner concluded with an 
opinion that the veteran did not have clinical symptoms of 
compression of the ulnar nerve.

In a March 1993 VA examination report addendum, the examiner 
noted that after reviewing the clinical record, that it was 
his opinion that the veteran was suffering from tendonitis 
and not residuals of ulnar neuropathy. 

An August 1993 VA clinical note shows that the veteran was 
seen with complaints of right wrist pain.  The veteran 
complained of pain all of the time and with palpation.  At 
that time, extension and flexion were to 45 and 30 degrees, 
respectively.  An April 1996 VA progress note shows 
complaints of pain in the right 1st metacarpophalangeal joint 
and contains an assessment of degenerative joint disease of 
the 1st carpometacarpal joint.

During an April 1997 hearing before a travel section of the 
Board, the veteran testified before this Board Member about 
his right wrist disability condition.  He described the 
symptoms including instability and pain, and the resulting 
inability to use the right hand.

The report of an April 1998 VA orthopedic examination shows 
the veteran reported that he was unable to use his right arm 
for work.  He complained of continuous pain in the right 
wrist, and that without his brace, he was unable to lift or 
do any kind of work due to instability and pain in the wrist.  
Even with the brace, he had significant pain in the wrist on 
lifting any object of any weight.  On examination, the distal 
radioulnar joint with the ulna was grossly unstable, with the 
ulna usually dorsally subluxable from the radius.  A 
significant amount of pain was caused by pronation and 
supination, as well as his radioulnar deviation, and all 
movements subluxating the ulna.  Grip strength was less on 
the right than left.  On range of motion studies, the veteran 
was able to extend his wrist to approximately 45 degrees, 
flex his wrist to 40 degrees, ulnar deviation to 20 degrees, 
and radial deviation to 25 degrees; all of which caused 
significant pain.  X-ray examination revealed a previously 
resected distal radioulnar joint, which appeared to be some 
heterotypic ossification within the tip of the ulna.  Some 
degenerative changes were shown in the first metacarpal 
phalangeal joint.  The impression was that the veteran's 
right wrist disability continued to have instability and 
pain; and that an extensor carpi ulnaris sling procedure to 
improve stability had not improved the disability.  The 
examiner opined that the veteran was unable to continue to 
work due to his right wrist disability; and that the 
instability in the right wrist was significant, with pain and 
instability in the wrist on attempting to lift any objects 
heavier than about two to five pounds.  The examiner also 
noted that post-traumatic arthritic changes were developing, 
particularly in the first metacarpal phalangeal joint.  

The report of an April 1998 VA neurologic examination shows 
the veteran reported complaints of fatigue in the right hand 
and pain around the distal ulna.  On examination of the right 
ulna nerve, the veteran had normal motor strength in the 
right upper extremity including the ulnar, median and radial 
nerves.  EMG study findings were reported, including findings 
of a mild axonal ulnar sensory neuropathy.  The report noted 
that X-ray examination of the wrist in December 1994 
demonstrated an absence of the right distal ulna with 
irregular calcifications.  X-ray examination in April 1998 
demonstrated lobulated ossifications distal to the ulna, 
which was believed to likely represent heterotopic bone 
formation.  The impression was mild axonal ulnar sensory 
neuropathy.   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the more 
remote clinical histories and findings pertaining to this 
disability.  Further, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Further, a disability of the musculoskeletal system that 
becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. § 4.40, and higher diagnostic code 
ratings may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's service-connected right wrist disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5211, for impairment of the ulna. 

Under that diagnostic code, evidence of impairment of the 
ulna, with nonunion in upper half of the ulna of the major 
upper extremity with false movement, and with nonunion in 
lower half warrants a 20 percent evaluation.  Id.  Evidence 
of nonunion in upper half of the ulna of the major upper 
extremity with false movement and without loss of bone 
substance or deformity warrants a 30 percent evaluation.  Id.  
Nonunion in the upper half of the ulna with false movement, 
with loss of bone substance (1 inch (2.5 cms.) or more) and 
marked deformity warrants a 40 percent evaluation.  Id.  

The veteran's right wrist disability may also be rated under 
the provisions of Diagnostic Code 5213, impairment of 
supination or pronation.  Bone fusion with the hand fixed 
near the middle of the arc or moderate pronation in the major 
upper extremity warrants a 20 percent evaluation; with the 
hand fixed in full pronation in the major upper extremity 
warrants a 30 percent evaluation; and if the hand is fixed in 
supination or hyper-pronation, a 40 percent evaluation is 
warranted .  38 C.F.R. § 4.71a, Diagnostic Code 5213 (1998).  

38 C.F.R. § 4.71, Plate I (1998) provides that full wrist 
dorsiflexion or extension is zero degrees to 70 degrees.  38 
C.F.R. § 4.71, Plate I.  Full wrist palmar flexion is zero 
degrees to 80 degrees.  Id.  Full wrist ulnar deviation is 
zero degrees to 45 degrees. Id.  Full wrist radial deviation 
is zero degrees to 20 degrees.  Id.  Forearm pronation is 
from zero degrees to 80 degrees.  Id.  Forearm supination is 
from zero degrees to 85 degrees.  Id.

Regarding the veteran's claim for an evaluation in excess of 
30 percent, the most recent evidence shows that the ulna was 
grossly unstable, that grip strength was less on the right 
than the left; and that the veteran was felt a significant 
amount of pain, with movements. Range of motion was limited 
and accompanied by definite pain. Post-traumatic degenerative 
changes also were noted. Notwithstanding these findings, 
however, the record does not evidence criteria under 38 
C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, or 5213, which 
would warrant an evaluation in excess of 30 percent.  The 
record does not show evidence of nonunion in the upper half 
of the ulna with false movement, with loss of bone substance 
(1 inch (2.5 cms.) or more) and marked deformity;  or of 
nonunion in the lower half of the radius, with false movement 
and with loss of bone substance (1 inch (2.5 cms.) or more) 
and marked deformity.  The recent evidence of record also 
shows that the right hand was not fixed in supination or 
hyper-pronation.  Thus, the Board concludes that a disability 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Codes 5211, 5212, or 5213.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211, 5212, 5213. 

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215.  However, the highest schedular rating under this 
diagnostic code is 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  Consequently, a disability evaluation favorable 
to the veteran is not possible under Diagnostic Code 5215.

In an effort to afford the veteran the highest possible 
evaluation for both time periods on appeal, the Board has 
examined all other diagnostic codes pertinent to the wrist.  
There is no evidence of nonunion of the radius and ulna with 
flail false joint.  Consequently, 38 C.F.R. § 4.71a, 
Diagnostic Code 5210 (1998) is not for application.  There is 
no evidence of ankylosis of the right wrist joint.  
Consequently, a higher disability evaluation is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (1998).

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's right wrist 
disability.  The Board has also considered the current 
clinical manifestations of this disability for the pertinent 
time periods, and their effect on the veteran's earning 
capacity, as well as the effects upon his ordinary activity 
for the respective time periods under consideration.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet.App. at 206. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107.

The veteran's right wrist disability has been shown to 
presently manifest neurologic impairment.  As this involves 
distinct symptomatology, it may be rated separately,  under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of 
the ulnar nerve. See Esteban v. Brown, 6 Vet. App. 259 
(1994).  As the first clinical evidence of neurologic 
involvement is from a recent, April 1998 VA examination 
report, however, consideration under Diagnostic Code 8516 for 
an increase prior to October 27, 1992 is not warranted.  
Under that diagnostic code, a 10 percent rating is assigned 
when there is mild, incomplete paralysis of the ulnar nerve 
of the major arm; a 20 percent rating is assigned when there 
is moderate, incomplete paralysis; and 30 percent is assigned 
for severe incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note prefacing the rating schedule for diseases of 
the peripheral nerves.

The record shows that during an April 1998 VA examination for 
peripheral nerves, the examiner noted that the veteran had 
normal motor strength in the right upper extremity, including 
for the ulnar nerve.  The report contains an impression, 
based on EMG findings, of mild axonal ulnar sensory 
neuropathy.  Based on this evidence, the Board finds that a 
separate evaluation of 10 percent is warranted.  

However, the record does not show more than a mild incomplete 
paralysis such as to warrant an increase in excess of 10 
percent.  Considering the evidence, it appears that the 
sensory manifestation resulting from the ulnar nerve damage 
does not, of itself, significantly prohibit normal usage of 
the right arm and hand.  Although there clearly are residuals 
of that damage, the Board does not find that the disability 
picture more closely resembles moderate incomplete paralysis 
of the ulnar nerve as required for a 20 percent rating.  38 
C.F.R. § 4.7.  Thus, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
10 percent for incomplete paralysis of the ulnar nerve.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.124a, Diagnostic Code 8516.  As this aspect of the service-
connected condition is not contemplated by the disability 
rating now assigned, a separate rating of 10 percent under 
4.124a, Diagnostic Code 8516 is warranted.  In this regard, 
the benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a rating greater than 30 percent for a right 
wrist disability is denied.

Entitlement to a 10 percent rating for mild anoxal sensory 
neuropathy is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

